NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

LEROY TAYLOR, JR.,                        )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3053
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Lee
County; Ramiro Manalich, Judge.

Howard L. Dimmig, II, Public Defender,
and Dane K. Chase, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.